848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary HOLBERT, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 87-6224.
United States Court of Appeals, Sixth Circuit.
May 4, 1988.

Before MERRITT and CORNELIA G. KENNEDY, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we agree with the district court that an evidentiary hearing was not needed.  We affirm the judgment of the district court for the reasons stated in its memorandum opinion dated October 23, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.